    Case 2:20-cv-00298-DBB Document 20 Filed 03/26/21 PageID.1101 Page 1 of 3




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    STATE BANK OF SOUTHERN UTAH, a                              MEMORANDUM DECISION AND
    Utah banking corporation,                                  ORDER GRANTING [13] MOTION TO
                                                                STRIKE APPELLANT’S OPENING
            Appellant,                                                     BRIEF

    v.
                                                                        Case No. 2:20-cv-00298-DBB
    ALLEN BEAL, an individual,
                                                                         District Judge David Barlow
            Appellee.


           Before the court is Appellee Allen Beal’s motion to strike Appellant State Bank of

Southern Utah’s (SBSU) principal brief for failure to conform to length requirements and

because the brief lacks elements required by rule.1 Relatedly, Beal requests an extension in the

deadline to file his principal brief.2 Having reviewed the briefing, SBSU’s principal brief, and

relevant law, the court rules as follows.

           Rule 8014(a) requires that several elements be incorporated into an appellant’s principal

brief in a bankruptcy appeal.3 Among other things, the brief must include: (1) a corporate

disclosure statement; (2) a jurisdictional statement; (3) a statement of the issues presented with

the applicable standard of review for each; (4) a concise statement of the case including facts,

procedural history, and rulings with references to the record; (5) a summary of the argument;

and, (6) if the brief is overlength, a certificate indicating compliance with the type-volume




1
    ECF No. 13.
2
  See id. The court interprets Beal’s request for a stay in the briefing deadlines as a request for an extension pending
resolution of the motion to strike.
3
    See generally Fed. R. Bankr. P. 8014(a).
    Case 2:20-cv-00298-DBB Document 20 Filed 03/26/21 PageID.1102 Page 2 of 3




requirement.4 The jurisdictional statement itself must address the basis for the bankruptcy court’s

subject-matter jurisdiction, the basis for the district court’s subject-matter jurisdiction, the filing

dates establishing the timeliness of the appeal, and an assertion that the appeal is from a final

judgment.5

            SBSU’s principal brief is deficient because it lacks several elements that are not only

required by rule, but also helpful in reviewing the matter on appeal. First, although SBSU

identifies itself as a Utah Banking Corporation, SBSU did not comply with the disclosure

requirement of Rules 8012(a) and 8014(a)(1).6 Second, the jurisdictional statement is incomplete.

SBSU identifies the statutory basis for district court review but does not address the basis for the

bankruptcy court’s jurisdiction, the filing dates, or state that the appeal is from a final judgment.7

Third, SBSU presents eight issues for review, most of which lack a concise statement of the

applicable standard of appellate review.8 The brief offers general standards of review applicable

to appellate review of bankruptcy court decisions, but it fails to identify the standard of appellate

review applicable to the specific issues or the challenged decision of the bankruptcy court.

Fourth, although SBSU largely cites the record for its fact statements, it presents several facts

without any citation.9 Fifth, SBSU’s brief lacks a section providing a summary of the argument

section. Sixth, SBSU failed to include a certificate of compliance with the type-volume

limitation requirement. Two months after it filed its principal brief, SBSU filed a certificate


4
    Id. R. 8015(a)(1), (4), (5), (6), (7), (10).
5
    See id. R. 8014(a)(4)(A), (B), (C), (D).
6
 Id. R. 8014(a)(1); id. R. 8012(a) (“Any nongovernmental corporation that is a party to a proceeding in the district
court or BAP must file a statement that identifies any parent corporation and any publicly held corporation that owns
10% or more of its stock or states that there is no such corporation.”).
7
    Id. R. 8014(a)(4)(A), (C), (D).
8
    Id. R. 8014(a)(5).
9
    Id. R. 8014(a)(6).

                                                         2
 Case 2:20-cv-00298-DBB Document 20 Filed 03/26/21 PageID.1103 Page 3 of 3




indicating that its brief met the 13,000-word limit. Standing alone, many of these issues are

relatively minor. Collectively, however, they render Appellant’s principal brief inadequate and it

must be stricken.10

                                                    ORDER

           For the reasons stated in this Memorandum Decision and Order, the court GRANTS

Beal’s Motion to Strike.11 Appellant’s principal brief is stricken and the court ORDERS

Appellant to serve and file an amended brief that complies with the Federal Rules of Bankruptcy

Procedure within fourteen days of the date of this order. Appellee shall have 30 days from the

date of filing of Appellant’s amended principal brief to serve and file his principal brief.12 If

Appellant chooses to file a reply brief, that brief shall be served and filed within 14 days of the

Appellee’s principal brief.13



           Signed March 26, 2021.

                                                     BY THE COURT



                                                     ________________________________________
                                                     David Barlow
                                                     United States District Judge




10
  Because the court is striking the Opening Brief, Beal’s overlength argument is rendered moot. Additionally,
because the court is ordering SBSU to file an amended brief, Beal’s request for an extension is granted.
11
     ECF No. 13.
12
     See generally Fed. R. Bankr. P. 8018.
13
     Id.

                                                         3
